

116 HR 5122 IH: Foreign Agents Registration Modernization Act of 2019
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5122IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Buck (for himself and Mr. Khanna) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to require registration statements filed under
			 such Act to be filed in a structured data format which enables the
			 statements to be digitized for purposes of the publicly available
			 electronic database maintained under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Agents Registration Modernization Act of 2019 or the FARM Act of 2019. 2.Format for registration statements filed under Foreign Agents Registration Act of 1938 (a)Requiring registration statements To be in structured data formatSection 2(g) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(g)) is amended by striking in electronic form and inserting in an electronic, structured data format under which the statement or supplement shall be published in a publicly available, machine-processable digital format for purposes of the National Foreign Agents Database under section 6(d).
 (b)Effective dateThe amendments made by this section shall apply with respect to statements filed on or after the expiration of the 180-day period which begins on the date of the enactment of this Act.
			3.Requirements for electronic database of registration statements
 (a)Requiring database To be searchable and sortable by public; designation of database as National Foreign Agents DatabaseSection 6(d)(1) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 616(d)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking to the extent technically practicable,; (2)in the matter preceding subparagraph (A), by striking an electronic database and inserting an electronic database to be known as the National Foreign Agents Database; and
 (3)in subparagraph (A), by striking includes the information and inserting includes in a digitized format the information. (b)Requiring immediate posting of statements upon receiptSection 6(d)(2) of such Act (22 U.S.C. 616(d)(2)) is amended by striking as soon as technically practicable and inserting immediately.
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
			